UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT ACADEMY SELECT OPPORTUNITES FUND (ASELX) December 31, 2010 Academy Funds Trust ACADEMY FUNDS TRUST Dear fellow shareholders, One thing we have learned over the last three years is that no one can predict the volatile swings of the stock market with both accuracy and regularity due to economic and political uncertainties.But what we do know is that companies with intrinsic, high-quality performance have an excellent chance to withstand headwinds and maintain and grow value. A market based economy such as ours, biased by emotions such as fear and greed, does not guarantee an efficient, sober, and appropriate valuation of an enterprise, especially in the short term.One can either invest based on his/her own, independent, well-reasoned judgment of value, or reactively acquiesce and trade the ebbs and flows of the market.We believe the former is the more prudent course. As we move forward, we believe steadfast integrity to our principles will be the key to our goal of long-term success- integrity of thought, process, due diligence, strategy, and philosophy.Unlike giant mutual fund complexes, Academy offers one fund.In it we place our best independently reasoned, sometimes contrarian, investments for the long-term.We endeavor for constant, consistent, and focused application of this mandate. Ever-mindful of this goal of long-term value creation, we investment companies. (b) Certifications pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Academy Funds Trust By (Signature and Title)*/s/ David Jacovini David Jacovini, President Date2/28/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ David Jacovini David Jacovini, President & Treasurer Date2/28/2011 * Print the name and title of each signing officer under his or her signature.
